DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  

Status of Application
This communication is responsive to the applicant's response to restriction filed 02/01/2022.
Claims 1-13 and 17-30 are pending.  Claims 14-16 have been cancelled.  Claim 30 is a newly added claim.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 and 17-30 in the reply filed on 02/01/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 9, 10, 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 9, 10, 24, and 25 recite the limitation "the portion of the audio signal", “the entire audio signal”, and “the portion”.  There is insufficient antecedent basis for these limitations in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7-13, 29; 17 and 22-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al (US-2015/0215700, hereinafter, Sun).
Regarding claims 17 and 22, Sun discloses a system (see Figs. 1 and 8) for equalizing an audio signal derived from a microphone, the system comprising: an input for receiving the audio signal (input 101); one or more processors (121) configured to: apply an order-statistic filter (percentile filter or median filter 121) to the audio signal in the frequency domain (see ¶ [0043]) to generate a statistically filtered audio signal; equalize the audio signal based on the statistically filtered audio signal to generate an equalized audio signal (see ¶ [0051], [0150]).
Regarding claim 23, see ¶ [0053].
¶ [0058] regarding frequency range and frequency subset for the audio signal.
Regarding claims 27-28, see ¶ [0171].
Method claims 1 and 7-11 are rejected for the same reasoning as set forth for the rejection of apparatus claims 17 and 22-26 since the apparatus claims perform the same functions as the method claims.
Regarding claims 3, see Figs. 2 and 3, and ¶ [0038]-[0043].
Regarding claims 4-5, see Fig. 3 and ¶ [0052].
Regarding claims 12-13, see Fig. 1 and ¶ [0043]-[0044], [0071]-[0072].
Regarding claim 29, see ¶ [0168].


Allowable Subject Matter
Claims 2-3, 6, 30, and 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XU MEI whose telephone number is (571)272-7523.  The examiner can normally be reached on Monday-Friday 10-6:30 est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /XU MEI/            Primary Examiner, Art Unit 2654                                                                                                                                                                                            	 03/25/2022